Citation Nr: 0335404	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than February 6, 
1999, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.   In that decision, the RO granted service 
connection for PTSD, effective February 6, 1999.


REMAND

The veteran seeks an effective date earlier than February 6, 
1999, for the award of service connection for PTSD.  
Specifically, he claims that he has had PTSD since 1971, and 
that an earlier effective date is justified on that basis.  

The assignment of effective dates is generally governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2003).  
Under those provisions, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  

In this case, a review of the record shows that the veteran's 
service medical records are negative for complaints or 
findings of PTSD.  At his February 1972 service separation 
medical examination, no psychiatric abnormalities were 
detected on clinical evaluation.  

In October 1987, the veteran submitted an application for VA 
compensation benefits, including service connection for burn 
scars.  His application is silent for any mention of a 
psychiatric disorder, including PTSD.  In connection with his 
claim, he was afforded a VA medical examination in December 
1987, which is negative for complaints or findings of PTSD.   

In April 1988, the veteran submitted a claim of service 
connection for PTSD.  In connection with his claim, the RO 
obtained VA clinical records showing that the veteran had 
been hospitalized in June 1988 in connection with his 
complaints of symptoms such as depression, flashbacks, and 
outbursts of anger.  The diagnoses included PTSD.  He also 
underwent VA psychiatric examination in July 1989, at which 
the diagnosis was PTSD.  

In an August 1989 rating decision, the RO denied service 
connection for PTSD and the veteran appealed.  In a May 1990 
decision, the Board likewise denied service connection for 
PTSD, finding that the evidence did not document stressors of 
the nature or severity required to support a diagnosis of 
PTSD.  The veteran was duly notified of the Board's decision 
and of his appellate rights.  Based on notations in a June 
1990 Report of Contact, it appears that the veteran may have 
initiated an appeal of the Board's decision to the U.S. Court 
of Appeals for Veterans Claims.  There is no further 
indication, however, that the veteran continued to prosecute 
this appeal.  Thus, the Board's decision is final.

In February 1999, the veteran's application to reopen his 
claim of service connection for PTSD was received at the RO.  
In this communication, the veteran's representative 
acknowledged that although the veteran's claim of service 
connection for PTSD had been previously denied on the basis 
of insufficient stressors, he noted that the veteran now 
remembered more details regarding his stressors and had been 
able to obtain additional information.  

The veteran thereafter submitted additional stressor 
evidence, including evidence tending to corroborate of the 
death of two friends.  In July 2000, the veteran underwent VA 
medical examination, at which the diagnosis was PTSD.  

In a July 2000 rating decision, the RO granted service 
connection for PTSD, effective from February 6, 1999, which 
was noted to be the date of receipt of the reopened claim.  
The veteran has duly appealed the RO's decision.

Unfortunately, however, additional action on the part of the 
RO is necessary before the Board may reach the merits of this 
appeal.  Under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is required to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  A review of the record indicates that the 
veteran has not yet received the required VCAA notification. 

In view of the foregoing, this matter must be remanded for 
the following action:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice 
should also be in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  

2.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




